ORDER
PER CURIAM.
Husband, Timothy Sylvester Brunnert, appeals from the decree of dissolution of marriage to wife, Katherine Diane Brun-nert.
We have reviewed the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-*502dential value. The parties, however, have been furnished with a memorandum for them information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).